In an action to foreclose a mortgage on real property, the defendant appeals from (1) an order of the Supreme Court, Kings County, dated March 23, 1979, which, inter alia, directed that plaintiff be awarded a judgment of foreclosure, and (2) the judgment of foreclosure and sale of the same court, dated December 21, 1979. Appeal from the order dismissed (see Matter of Aho, 39 NY2d 241, 248). Judgment affirmed. No opinion. Plaintiff is awarded one bill of costs to cover both appeals. Damiani, J. P., Gibbons, Rabin and Thompson, JJ., concur.